As filed with the Securities and Exchange Commission on July 1, 2013 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 20-1417448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia 22101 (703) 893-7400 (Address of Principal Executive Offices) VBA Defined Contribution Plan for Sonabank (Full title of plan) Georgia S. Derrico Copy to: Chairman and Chief Executive Officer John B. Shannon Southern National Bancorp of Virginia, Inc. One Atlantic Center 6830 Old Dominion Drive 1201 West Peachtree Street, NW McLean, Virginia 22101 Atlanta, GA 30309-3424 (703) 893-7400 (404) 881-7000 (Name, address and telephone of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfilero
